DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 25, 2022 has been entered.
Claims 1-3, 6-14 and 17-22 are pending and an action on the merits is as follows.	
Rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-14, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) in view of Wyss et al. (US 7,711,980 B2), further in view of Jacobs (US 9,650,226 B2).
Claims 1 and 12: Bittar discloses a method of operating a building elevator system within a building having a plurality of floors and a control system of a building elevator system comprising a processor and memory comprising computer-executable instructions that are executed by the processor to cause the processor to perform operations, where a building elevator system is controlled, shown in FIG. 1 to have a first, second and third elevator system with a first elevator car (lo rise car 15), second elevator car (hi rise car 17) and third elevator car (swing car 16) respectively. The first elevator car serves a plurality of floors within a first sector, the second elevator car serves a plurality of floors within a second sector (column 5 lines 31-33), and the third elevator car serves a plurality of floors within the first sector and second sector, which during normal operation is a third sector comprising the first sector and second sector (column 3 lines 19-23).  An intensity of traffic (number of passengers at a lobby) is detected relative to the respective lobby service corridor (column 6 lines 25-28), and the third elevator car is assigned to the first or second sector in response to the intensity of traffic (column 9 lines 54-56).  The first sector comprises a first plurality of floors extending from a lower floor (low rise lobby corridor 13) to a top floor (TOP LO) of the first elevator system, the second sector comprises a second plurality of floors extending from a bottom floor (BOT HI) to an upper floor of the second elevator system and further comprises the lower floor (high rise lobby corridor 14) such that the first sector and second sector overlap at the lower floor, and the third sector to comprise floors in the first sector and floors in the second sector, as can be seen (column 5 lines 18-33).  This reference fails to disclose the first sector and second sector to comprise a transfer floor, the first sector and second sector to overlap at the transfer floor, and the transfer floor to be located between the upper floor and the lower floor.  This reference further fails to disclose the determined intensity of traffic to be from the first sector to the second sector or from the second sector to the first sector.
However Wyss et al. teaches a method of operating a building elevator system and a control system of a building elevator system where a fist elevator car (A) serves a plurality of floors within a first sector (first zone Z1) and a second elevator car (D) serves a plurality of floors within a second sector (second zone Z2), the first sector and second sector include a transfer floor (interchange floor S4), the first sector and second sector overlap at the transfer floor, and the transfer floor is located between the upper floor and the lower floor, as can be seen from FIG. 2 (column 5 lines 15-22).
Given the teachings of Wyss et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar with providing the first sector and second sector to comprise a transfer floor, the first sector and second sector to overlap at the transfer floor, and the transfer floor to be located between the upper floor and the lower floor.  Doing so would allow a passenger to access a floor in the second sector after previously being on a floor in the first sector while “reduc[ing] the round-trip times of the elevators and the travel time of the passengers” as taught in Wyss et al. (column 2 lines 47-49). These references fail to disclose the determined intensity of traffic to be from the first sector to the second sector or from the second sector to the first sector.
However Jacobs teaches a method of operating a building elevator system and a control system of a building elevator system where different elevator cars (cabs) are controlled to operate in different sectors (zones and sections) of a shaft based on a determined intensity of traffic (passenger traffic) from the first sector to the second sector or from the second sector to the first sector (column 15 lines 17-42).
Given the teachings of Jacobs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar as modified by Wyss et al. with providing the determined intensity of traffic to be from the first sector to the second sector or from the second sector to the first sector.  Doing so would allow sectors “in each shaft can be changed to adapt to changing passenger traffic throughout each different 24 hour day and each different seven day week” as taught in Jacobs (column 15 lines 19-22), allowing to “rapidly and efficiently service passengers that desire to travel to any destination floor in a structure” (column 2 lines 2-3).
Claims 2, 3, 13 and 14: Bittar modified by Wyss et al. and Jacobs discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first/second sector, and the third elevator car is moved to the floor of the plurality of floors within the first/second sector as shown in Bittar (column 9 lines 54-56).
Claims 7 and 18: Bittar modified by Wyss et al. and Jacobs discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, the first elevator car assigned to the first sector is determined to not arrive at the floor of the plurality of floors within the first sector within a first selected time period (threshold “XS WAIT”), and the third elevator car is moved to the floor of the plurality of floors within the first sector as shown in Bittar (column 21 lines 28-40).  
Claims 10 and 11: Bittar modified by Wyss et al. and Jacobs discloses a method where the third elevator car is assigned to the first or second sector in response to the intensity of traffic from the first sector to second sector or from the second sector to the first sector, as stated above.
Claims 21 and 22: Bittar modified by Wyss et al. and Jacobs discloses a method and control system where the third sector comprises the first sector and the second sector, as stated above.  The third sector then includes a third plurality of floors extending from the lower floor to the upper floor, as shown in Bittar (column 3 lines 1-5) FIG. 1.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) modified by Wyss et al. (US 7,711,980 B2) and Jacobs (US 9,650,226 B2) as applied to claims above, further in view of Stanley et al. (US 7,921,968 B2).
Claims 6 and 17: Bittar modified by Wyss et al. and Jacobs discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, and the third elevator car is moved to the floor of the plurality of floors within the first sector as shown in Bittar (column 3 lines 1-5).  These references fail to disclose the first elevator car assigned to the first sector to be determined to be excluded from serving the floor of the plurality of floors within the first sector.
However Stanley et al. teaches a method of operating a building elevator system and a control system of a building elevator system, where a first elevator car assigned to a first sector is determined to be excluded from serving a floor of the first sector when the first elevator car is full (column 6 lines 10-15).
Given the teachings of Stanley et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar modified by Wyss et al. and Jacobs with providing the first elevator car assigned to the first sector to be determined to be excluded from serving the floor of the plurality of floors within the first sector.  Doing so would “ensure that a car is always available to quickly service a request for a sector” as taught in Stanley et al. (column 6 lines 18-20).
Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bittar (US 5,480,005) modified by Wyss et al. (US 7,711,980 B2) and Jacobs (US 9,650,226 B2) as applied to claims above, further in view of Witczak et al. (US 2016/0297640 A1).
Claims 8, 9, 19 and 20: Bittar modified by Wyss et al. and Jacobs discloses a method and control system as stated above, where an elevator call is received from a floor of the plurality of floors within the first sector, it is determined whether the first elevator car or third elevator car will arrive at the floor of the plurality of floors within the first sector first, and the first elevator car is moved to the floor of the plurality of floors within the first sector when it is determined that the first elevator car will arrive at the floor of the plurality of floors within the first sector first, and the third elevator car is moved to the floor of the plurality of floors within the first sector when it is determined that the third elevator car will arrive at the floor of the plurality of floors within the first sector first as shown in Bittar (column 3 lines 19-27).  These references fail to disclose the elevator call to be determined to be sent from a person designated as a VIP.
However Witczak et al. teaches a method of operating a building elevator system and a control system of a building elevator system, where an elevator call is determined to be sent from a person designated as a VIP (page 4 ¶ [0042]).
Given the teachings of Witczak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and control system disclosed in Bittar modified by Wyss et al. and Jacobs with providing the elevator call to be determined to be sent from a person designated as a VIP.  Doing so would allow a “VIP car [to] be empty of other passengers when called and may travel directly to a desired destination floor without having to stop at other floors” as taught in Witczak et al. (page 4 ¶ [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 2, 2022